908 F.2d 968Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Felipe D. SUAREZ, Plaintiff-Appellant,v.Saundra E. BANKS, Clifton J. Gordy, Judge, Phillip Dantes,Leronia A. Josey, Arnold J. Hopkins, Defendants-Appellees.Felipe D. SUAREZ, Plaintiff-Appellant,v.Saundra E. BANKS, Clerk, Clifton J. Gordy, Judge, Timothy J.Mulreany, Phillip Dantes, D. Zaccagnini, Harry J.Traurig, Leronia A. Josey, Arnold J.Hopkins, Defendants-Appellees.
Nos. 89-6759, 89-6761.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 29, 1989.Decided July 11, 1990.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (C/A No. 89-1863-B;  C/A No. 88-2180-B)
Felipe D. Suarez, appellant pro se.
John Joseph Curran, Attorney General, James Goldsborough Klair, Assistant Attorney General, Julia Melville Freit, Assistant Attorney General, Ronald Mark Levitan, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED IN NO. 89-6759;  DISMISSED IN NO. 89-6761.
Before WIDENER, PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
In No. 89-6761, Felipe Suarez noted his appeal outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this court of jurisdiction.  We therefore dismiss the appeal.


2
In No. 89-6759, Suarez appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Suarez v. Banks, C/A No. 89-1863-B (D.Md. June 28, 1989).  We deny Suarez's request for a transcript and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
No. 89-6759--AFFIRMED.


4
No. 89-6761--DISMISSED.